Citation Nr: 1003530	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear infections. 

2.  Entitlement to service connection for left ear 
infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1952 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In October 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for left ear infections 
and also seeks to reopen a claim of entitlement to service 
connection for right ear infections.  

In August 1971, the RO denied service connection for otitis 
externa eczematoid, right and so informed the Veteran in an 
August 1971 award letter which included a VA Form 21-6782, 
which advised him of his appellate rights.  Although the Form 
21-6782 is not in the claims file, the award letter - which 
is in the file - indicates that the form was sent.  The 
Veteran has not provided "clear evidence" showing that the 
form was not mailed or that it did not provide him with the 
requisite information, as might rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (in the absence of clear evidence to the contrary, 
courts presume that public officers have properly discharged 
their official duties).  He did not timely disagree and that 
decision is final.  He is now attempting to reopen his claim.  

The Court issued a decision in which it held, in part, that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id. at 9-10.  While the RO sent the 
Veteran a VCAA notice letter in February 2007 regarding 
direct service connection, the letter did not address new and 
material evidence claims.  The matter must therefore be 
remanded for issuance of notice in compliance with Kent.

Additionally, the statement of the case was issued in 
February 2008.  Subsequent to that, additional medical 
records were associated with the claims file which included a 
QTC audio examination dated in May 2008.  This record 
included examination of the ears.  The RO has not issued a 
supplemental statement of the case that addresses this 
evidence as required by 38 C.F.R. § 19.37(a).   



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue notice to the Veteran with 
regard to his claim for service 
connection for right ear infections 
that articulates the basis of the last 
final denial; notifies the Veteran of 
the evidence and information necessary 
to reopen his claim; and notifies the 
Veteran of the evidence required to 
establish entitlement to his underlying 
service connection claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Allow the appropriate time for a 
response.  

2.  Following completion of the above, 
the claim should be readjudicated as 
necessary.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which addresses all evidence 
received since issuance of the statement 
of the case in February 2008.  The 
Veteran should be provided an opportunity 
to respond.  The claim should be returned 
to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



